Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 3-12 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 11, the prior art of record ( e.g., Hao( US20160322916A1)  Paatero ( US20170077747)) teaches  an apparatus of power distribution, comprising: a power regulating device ( PCS converter, Fig. 17 of Hao), having a first output end (output of K1 connected to 0 Fig. 17 of Hao) and a second output end { output from S10, Fig. 17 of Hao), and the second output end is single phase three-wire voltage source output end ( [0070] of Hao) wherein the first output end( output of K1 connected to 0, Fig. 17 of Hao) is electrically connected to an AC power grid  grid, Fig. 17 of Hao): and a first auxiliary power distribution component ( switch with port 0, 1,2, Fig. 17 of Hao), having a first movable end( e.g., movable end of the switch with port 0, 1, 2, Fig. 17 of Hao), a first fixed end ( e.g., Port 0, Fig. 17 of Hao) and a second fixed end( port 1, Fig. 17),  and the second fixed end  ( port 1, Fig. 17 of Hao) has three connection terminals ( see Fig. 17 of Hao) wherein the first movable end is electrically connected to a load (load, Fig. 17 of Hao), the first fixed end ( e.g., port 0, Fig. 17 of Hao) is electrically connected to the AC power grid ( grid, Fig. 17 of Hao), the second fixed end ( port 1, Fig. 17 Hao)is electrically connected to the second output end (output from S10, Fig. 17of Hao), wherein, when the AC power grid ( grid, Fig. 17 of Hao) is normal, the first movable end (e.g., movable end, Fig. 17) is connected to the first fixed end { port 0, Fig. 17 of Hao), such that the AC power grid { grid, Fig. 17 of Hao) supplies power to the load { e.g., load, Fig. 17 of Hao) (the second power supply module( grid) work normally, the selector switch is electrically coupled with the first port 0 ,.... the second power supply module supply power to the load. [0068] of Hao): and when the AC power grid( grid, Fig. 17) is abnormal, the first movable end ( e.g., 
However, the prior art of records fails to teach or suggest one of the three connection terminals of the second fixed end, is a ground line that is grounded, and the neutral line of the load and the neutral line of the second end are grounded through the ground line of the second line of the second fixed end in combination with other limitations of the claim.
Regard to claims 3-10, they depend on claim 1.
Claim 12 is allowed because the prior art of record fails to teach or suggest a second auxiliary power distribution component, wherein the second auxiliary power distribution component has a second movable end, a third fixed end and a fourth fixed end, the second movable end is electrically connected to the power generation device, the third fixed end is electrically connected to the first input end, the fourth fixed end is electrically connected to the AC power grid, and a ground line of the third fixed end is grounded in combination with other limitations in the claim .


					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINPING SUN/Primary Examiner, Art Unit 2836